Citation Nr: 1236157	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include actinic keratosis.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthrosis.  

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative arthrosis.  

5.  Entitlement to an increased evaluation for cervical spine degenerative arthritis, including C5-C6 radiculopathy of the left side of the neck and left shoulder and torso, currently rated as 30 percent disabling.  

6.  Entitlement to an evaluation in excess of 20 percent disabling, for the period prior to January 11, 2010, and in excess of 40 percent disabling, for the period beginning January 11, 2010, for lumbar spine degenerative arthritis.  

7.  Entitlement to an increased evaluation for bilateral pes cavus, currently rated as noncompensably disabling.  

8.  Entitlement to an increased evaluation for a bilateral hearing loss disability, currently rated as noncompensably disabling.  

9.  Entitlement to an increased rating for right lower extremity status post operative varicose veins, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to October 1960 and from October 1963 to April 1984.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2005 rating decision of the Columbia, South Carolina, VA Regional Office (RO).

In the May 2005 rating decision, the agency of original jurisdiction (AOJ) increased the evaluation for service-connected degenerative arthritis, to include C5-C6 radiculopathy to the left side of the neck and left shoulder and torso to 30 percent, increased the evaluation for service-connected lumbosacral spine degenerative arthritis to 20 percent, and increased the evaluation for service-connected status post-operative varicose veins of the right lower extremity to 10 percent.  In October 2006, the AOJ assigned a separate 10 percent evaluation for right knee arthrosis and a separate 10 percent evaluation for left knee arthrosis.  In May 2011, the AOJ increased the evaluation for degenerative arthritis of the lumbosacral spine to 40 percent disabling, effective January 11, 2010.  The Board notes that since the increases and assignment of separate evaluations did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In June 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In December 2009 the Board remanded the claims for additional development.

In a RO rating decision, dated in April 2011, the Veteran was granted entitlement to service connection for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and headaches.  This represents a full granted of the benefits sought in regard to these issues and, therefore, they are no longer before the Board for consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2009 the Board ordered that the RO should obtain the relevant VA treatment records identified at the hearing pertaining to peripheral neuropathy, a headache disorder, and a skin disorder, to include actinic keratoses, as well as records pertaining to right and left knee surgery, as well as any other relevant VA treatment records that have not been associated with the claims file.

Review of the claims file reveals that VA treatment records specific to the Veteran's peripheral neuropathy, headaches, actinic keratosis, and right and left knee surgery have been obtained and associated with the claims file pursuant to the Board's remand.  In addition, in a notice letter to the Veteran, dated in January 2010, it was noted that all of the Veteran's outpatient treatment records from the Columbia VA Medical Center (VAMC) concerning a headache disorder, peripheral neuropathy, skin disorder to include actinic keratosis, and right and left knee surgery were requested.

However, review of the claims file does not reveal any VA treatment records dated subsequent to October 2009 and it is unclear whether all of the Veteran's treatment records from the VAMC were requested and obtained or only those identified as concerning a headache disorder, peripheral neuropathy, skin disorder to include actinic keratosis, and right and left knee surgery.

Review of the claims file reveals letters from the Carolina Orthopaedic Surgery Associates dated as early as March 2004 that indicate that the Veteran received treatment from the Associates for multiple orthopaedic problems.  In addition, a note in the file reveals that the Veteran has indicated that he has received treatment from Carolina Orthopaedic Surgery Associates since 1993.  However, the claims file does not reveal any treatment records dated prior to June 2005.  

Review of the claims file reveal a letter from The Palmetto Skin and Laser Center indicating that the Veteran was receiving treatment for actinic keratoses that were due to years of excessive exposure to sunlight.  However, treatment records from The Palmetto Skin and Laser Center have not been associated with the claims file.

Review of the claims file reveals a letter from the Piedmont Podiatry Group indicating that the Veteran had been treated for various foot problems since August 1997.  However, review of the claims file does not reveal treatment records from the Piedmont Podiatry Group.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all treatment records regarding the Veteran from the VA, Carolina Orthopedic Surgery Associates, The Palmetto Skin and Laser Center, and Piedmont Podiatry Group.

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that additional relevant evidence is likely to be associated with the claims file, the Board finds that further VA evaluation of the Veteran's disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran. 

2.  After securing the proper authorization, request all treatment records pertaining to the Veteran from Carolina Orthopaedic Surgery Associates, The Palmetto Skin and Laser Center, and the Piedmont Podiatry Group.  At least two attempts must be made to obtain any outstanding treatment records and all attempts to obtain these records must be noted in the claims file.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any upper extremity peripheral neuropathy and/or skin disorder, to include actinic keratoses, found to be present.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the physician provide an opinion in regard to the etiology of any upper extremity peripheral neuropathy and/or skin disorder, to include actinic keratoses, found to be present.  The AOJ should request that the opinion be expressed in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any upper extremity peripheral neuropathy and/or skin disorder, to include actinic keratoses, found to be present is related to service, to include presumed exposure to herbicides during service, and/or whether any identified symptoms are attributable to service-connected disability, to include diabetes mellitus and cervical spine degenerative disc disease.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Thereafter, the AOJ should schedule the Veteran for a VA examination(s) to determine the degree of impairment due to the service-connected cervical spine degenerative arthritis, including C5-C6 radiculopathy to the left side of the neck and left shoulder and torso, lumbosacral spine degenerative arthritis, right knee degenerative arthrosis, left knee degenerative arthrosis, right lower extremity status post operative varicose veins, bilateral pes cavus and a bilateral hearing loss disability.  The date of any identified increase in the degree of impairment due to any of the service-connected disabilities should be reported, to the extent possible.  

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


